DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      JERMAIN TAVIAS CARTER,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D12-4029

                           [February 18, 2015]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; George Shahood, Senior Judge, and William L. Roby,
Judge; L.T. Case No. 432010CF001415AXMX.

  Carey Haughwout, Public Defender, and John M. Conway, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

CIKLIN, J.

   The appellant challenges his convictions and sentences for nine
counts of sale or delivery of cocaine, arguing that the court should have
granted his motion to sever the counts. We agree and reverse and
remand for further proceedings.

   On appeal, the state argues that there was a sufficient connection
between the offenses because all of the transactions involved the same
buyer, who purchased cocaine from the appellant almost every day over
a period of ten days. Additionally, the state argues joinder was proper
because the appellant confessed to the sales in one recorded statement.

   We find no significant difference between this case and Dupree v.
State, 705 So. 2d 90 (Fla. 4th DCA 1998). Dupree also involved a series
of drug sales occurring “during the course of an ‘ongoing investigation,’
within a limited period of time, and in a limited geographical area.” Id. at
97. We held, absent any other connection, joinder was error under such
circumstances. Id. We also reject the state’s argument that joinder was
proper where the sales were to the same undercover officer.

   Turning to the issue of whether the error was harmless, the state
contends that the evidence of the other counts would have been
admissible in a trial as to each count. We disagree. On this record, the
evidence as to each count did not constitute Williams1 rule evidence, nor
was it relevant as inextricably intertwined evidence.

     Reversed and remanded for new trial.

WARNER and GROSS, JJ., concur.

                                *          *         *

     Not final until disposition of timely filed motion for rehearing.




1   Williams v. State, 110 So. 2d 654 (Fla. 1959).

                                          2